DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 20 July 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al., WO 2015/091611 (“Sauer”) in view of Brodmann, US 3,961,978 (“Brodmann”)(both references previously cited). US 2016/0289431 is relied upon an English language equivalent of WO 2015/091611 for reference.
Regarding claims 1, 11, and 18 Sauer discloses a heat curable rubber composition comprising a polymer component, a vulcanizing agent, and a blowing agent [abstract, 0011-0015, 0077, 0116]. The polymer component comprises a polybutadiene and a polyisoprene comprising at least one carbon-carbon double bond and/or at least one carbon-carbon triple bond [0032, 0115].  As such, the polymer component is interpreted as being a reactive binder as claimed.  This interpretation is consistent with the disclosures found at paragraphs 0025-0028 of Applicant’s specification as filed.  The blowing agent may be, inter alia, azidodicarbamide [0116] which reads on the claimed thermally activatable blowing agent (see paragraph 0098 of Applicant’s specification as filed). The disclosed composition may additionally comprise inorganic fillers and lightweight fillers [0093, 0094, 0107].
Sauer is silent regarding the lightweight filler being an expanded particle of a glass-rich volcanic rock. It is noted that Sauer does not teach or suggest that the composition is required to comprise hollow glass spheres and thus reasonably teaches compositions which are free of hollow glass spheres.
Brodmann discloses a low density (i.e. lightweight) filler which has high strength and excellent physical properties and is useful for resins (abstract, col. 1 lines 5-10, col. 1 line 42-col. 2 line 54).  The filler is composed of closed, hollow expanded perlite microspheres (i.e. a closed outer shell lightweight volcanic rock filler)(col. 1 lines 5-10, col. 1 lines 43-45, claim 1).  The hollow expanded perlite microspheres have a density of from about 2.5 to about 60 pounds per cubic food (col. 2 lines 50-61) which equates to a density of from about 40 to about 961 kg/m3 thereby rendering obvious the claimed density range.
Sauer and Brodmann are both directed towards the use of lightweight fillers in resin compositions. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Sauer by using the closed, hollow expanded perlite microspheres taught by Brodmann as the lightweight filler component in order to take advantage of the microspheres’ high strength and excellent physical properties.  Additionally or alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Sauer by using the closed, hollow expanded perlite microspheres taught by Brodmann as the lightweight filler component because the perlite microspheres were art recognized to be suitable for the purpose (see MPEP 2144.07). The closed, hollow expanded perlite microspheres in the resulting composition would have read on the claimed lightweight filler (d). The density of the closed, hollow expanded perlite microspheres would have had a density ranging from about 40 to about 961 kg/m3 which renders obvious the density range recited in claims 11 and 18.
While modified Sauer is silent regarding the composition being stable against pressures of up to 360 bar, the Examiner notes that Applicant’s specification recites “Compositions 3 and 4 according to the invention comprising the expanded perlite particles having a closed outer shell are both easy to handle and can be pumped at pressures of up to 360 bar without the lightweight filler getting damaged.” (see paragraph 0177 of Applicant’s specification as filed).  As such, in light of the Applicant’s disclosure, there is reasonable expectation that the composition of modified Sauer which comprises expanded perlite having a solid outer shell would intrinsically be stable against pressure of up to 360 bar as claimed.  Therefore, in the absence of objective evidence to the contrary, the Examiner considers the composition of modified Sauer was meeting all the limitations of claim 1 (see MPEP 2112 V).
Regarding claim 2, Sauer teaches that the polymer component comprises polybutadiene and polyisoprene [abstract] which read on the claimed rubbers.
Regarding claims 3 and 4, Sauer teaches that the polymer component comprises polybutadiene in amounts of 0.5 to 10 wt% wherein the polybutadiene has a molecular weight of below 20,000 [abstract, 0011-0015, 0030].  The polybutadiene reads on the claimed polyene. The molecular weight range taught by Sauer reads on the molecular weight range recited in claim 4.  The range of amounts taught by Sauer overlaps, and therefore renders obvious, the range of amounts recited in claim 3 (see MPEP 2144.05).
Regarding claim 5, Sauer teaches that the composition further comprises from 1 to 40 wt% of a triglyceride fraction wherein the triglyceride fraction comprises at least 20 wt% of Ω-3 fatty acids. The range of amounts of triglyceride fraction taught by Sauer renders obvious the claimed range of amounts.
Regarding claim 6, Sauer teaches that the composition may comprise from 0.2 to 3.0 wt% of a peroxide curing agent [0084].
Regarding claim 7, Sauer teaches that the blowing agent is present in amounts between 0.1 to 3 wt%.
Regarding claim 8, Sauer teaches that the lightweight filler is present in amounts of from 0.1 to 15wt% [0108] which renders obvious the claimed range.
Regarding claim 9, the closed, hollow expanded perlite microspheres taught by Brodmann reads on the claimed expanded particles.
Regarding claim 10, Brodmann teaches that the closed, hollow expanded perlite microspheres have a median size diameter of about 10 to 200 microns (col. 2 lines 50-61). Given that the median size diameter taught by Brodmann can be a low as about 10 microns, there is a reasonable expectation that the weight average particle size d50 would be less than 500 microns.  
Regarding claims 15-17, Sauer teaches that the composition may be sprayed onto a substrate [0144-0157] which reads on the stiffened/reinforced component recited in claims 15 and 16 as well as the article of claim 17.  While modified Sauer is silent regarding the component being formed by the method of claim 12 as recited in claim 16, it is noted that this a product by process limitation.  Regarding such limitations, MPEP 2113  establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Therefore, absent objective evidence of a nonobvious difference between the claimed component and component taught by modified Sauer, the component of modified Sauer is interpreted as meeting the requirements of present claim 16.

Claims 1, 2, 5, 7, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fithian et al., US 4,657,938 (“Fithian”)(previously cited) in view of White, US 5,002,696 (“White”)(newly cited).
Regarding claims 1, 11, and 18, Fithian discloses an insulating composition comprising a polymer component (A), a curing agent (B), a heat activatable blowing agent (C), and an inorganic filler (abstract, col. 2 line 1-col. 5 line 42). The curing agent (B) reacts with the polymer component (A) (col. 3 lines 60-66).  As such, the polymer component (A) is interpreted as being reactive (i.e. a reactive binder).  
Fithian is silent regarding the lightweight filler being an expanded particle of a glass-rich volcanic rock.
White discloses a hollow, non-porous, expanded perlite lightweight filler (abstract, col. 2 line 51-col. 3 line 27, col. 14 lines 20-29, col. 16 lines 12-20).  The lightweight filler has a density of from 0.05 to 1.0 g/cm3 (col. 14 lines 20-29). White teaches that expanded perlite is useful in insulation applications (col. 1 lines 43-46). 
Fithian and White are both directed toward polymeric compositions comprising an inorganic filler. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the non-porous, expanded perlite filler taught by White in the as the filler in the composition of Fithian with the expectation of producing a lightweight coating and because expanded perlite was art recognized to be a suitable inorganic filler in insulation applications. 
The filler in the composition of modified Fithian would have been a hollow, non-porous, expanded perlite filler which has been coated with a polysiloxane.  Since the filler is non-porous and hollow, it is reasonably interpreted as having a closed outer shell as claimed.  The density range of the hollow, non-porous, expanded perlite lightweight filler taught by White is 0.05 to 1.0 g/cm3 (i.e. 50 to 1,000 kg/m3) which encompasses or overlaps, and therefore renders obvious, the density ranges recited in claims 11 and 18.
While modified Fithian is silent regarding the composition being stable against pressures of up to 360 bar, the Examiner notes that Applicant’s specification recites “Compositions 3 and 4 according to the invention comprising the expanded perlite particles having a closed outer shell are both easy to handle and can be pumped at pressures of up to 360 bar without the lightweight filler getting damaged.” (see paragraph 0177 of Applicant’s specification as filed.  As such, in light of the Applicant’s disclosure, there is reasonable expectation that the composition of modified Fithian which comprises expanded perlite having a solid outer shell would intrinsically be stable against pressure of up to 360 bar as claimed.  Therefore, in the absence of objective evidence to the contrary, the Examiner reasonably interprets the composition of modified Fithian as meeting all the limitations of claim 1 (see MPEP 2112 V).
Regarding claim 2, Fithian teaches that the polymer component (A) may be, inter alia, an ethylene/α-olefin/nonconjugated polyene terpolymer or a polybutadiene (col. 2 lines 40-46) which read on the claimed rubber.
Regarding claim 6, Fithian teaches that the curing agent (B) is present in amounts of from 0.5 to 15 parts by weight per 100 weight parts of the polymer component (A)(col. 5 lines 13-16) which reads on the claimed range of amounts.
Regarding claim 7, Fithian teaches that the blowing agent (C) is present in amounts of from 0.1 to 10 parts by weight per 100 weight parts of the polymer component (A)(col. 5 lines 36-41) which reads on the claimed range of amounts.
Regarding claims 15-17, Fithian teaches coating substrates such as car door with the composition (col. 6 lines 53-55) which reads on the stiffened/reinforced component recited in claims 15 and 16 as well as the article of claim 17.  While Fithian is silent regarding the component being formed by the method of claim 12 as recited in claim 16, it is noted that this a product by process limitation.  Regarding such limitations, MPEP 2113  establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Therefore, absent objective evidence of a nonobvious difference between the claimed component and component taught by Fithian, the component of Fithian is interpreted as meeting the requirements of present claim 16.

Claims 1, 6-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al., US 5,075,343 (“Blount”) in view of Baek et al., KR 20120053287 A (“Baek”)(machine translation provided herewith)(both references newly cited).
Regarding claims 1, 11, and 18, Blount discloses a polyurethane foam composition comprising a reactive polyurethane resin (i.e. a reactive binder), a peroxide curing activator, a blowing agent, and a filler (abstract, col. 1 line 15-col. 6 line 42, col. 7 line 55-col. 8 line 10, col. 16 lines 43-50). The blowing agent may be, inter alia, a thermally activatable blowing agent (col. 19 line 63-col. 20 line 10). Blount teaches that the composition may additional comprise an inorganic filler (col. 7 lines 48-54) which may be an expanded glass (col. 12 line 61-col. 13 line 6).
Blount is silent regarding the filler being an expanded particle of a glass-rich volcanic rock.
Baek discloses a closed-cell (i.e. closed-shell), expanded perlite filler having improved lightness, dispersity, strength, shrinkage, flame retardance, and heat resistance [abstract, 0012-0025, 0044, 0054]. The expanded perlite filler is suitable for use in polyurethane foam applications [0001, 0012-0025]. Baek teaches that the expanded perlite filler has a density of from 0.03 to 0.3 g/cm3 (i.e. from 30 to 300 kg/cm3) [0054].
Blount and Baek are both directed towards polyurethane foam compositions comprising an expanded glass filler. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Blount by selecting the closed-cell expanded perlite filler taught by Baek as the filler component in order to take advantage of the expended perlite’s improved lightness, dispersity, strength, shrinkage, flame retardance, and heat resistance.  The closed-cell expanded perlite filler in the composition of modified Blount would have read on the claimed lightweight filler. The closed-cell expanded perlite filler in the composition of modified Blount would have had a density which overlaps or encompasses, and therefore renders obvious the bulk density range recited in claims 11 and 18.
While modified Blount is silent regarding the composition being stable against pressures of up to 360 bar as recited in claim 1, the Examiner notes that Applicant’s specification discloses “Compositions 3 and 4 according to the invention comprising the expanded perlite particles having a closed outer shell are both easy to handle and can be pumped at pressures of up to 360 bar without the lightweight filler getting damaged.” (see paragraph 0177 of Applicant’s specification as filed).  As such, in light of the Applicant’s disclosure, there is reasonable expectation that the composition of modified Blount which comprises expanded perlite having a solid outer shell would intrinsically be stable against pressure of up to 360 bar as claimed.  Therefore, in the absence of objective evidence to the contrary, the Examiner reasonably interprets the composition of modified Blount as inherently meeting all the limitations of claim 1 (see MPEP 2112 V).
Regarding claim 6, Blount teaches that the peroxide curing activator may is present in amounts of up to 1 wt% (col. 7 lines 55-63) which renders obvious the claimed range.
Regarding claim 7, Blount teaches that the blowing agent is present in amounts of from 2 to 30 wt% (col. 6 lines 40-42).
Regarding claim 8, Blount teaches an example wherein the filler is present in amounts of 20 wt% (col. 12 line 62-col. 13 line 6).  As such, modified Blount reasonably teaches a composition comprising 20 wt% of the hollow, closed-shell expanded perlite filler.
Regarding claim 9, the expanded perlite filler in the composition of modified Blount would have read on the claimed expanded perlite.
Regarding claim 10, Baek teaches that the expanded perlite has a maximum particle size of 400 µm [0039, 0054].

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2017/0313910 to Bieber et al. – discloses an adhesive composition comprising polymer component, a curing agent, a blowing agent, and a filler wherein the filler may be an expanded perlite [abstract, 0101, 0105-0109, 0139].

· GB 1,342,090 to Greensmith – discloses a resin composition comprising polymer component, a curing agent, a blowing agent, and a granular filler wherein the filler may be pumice or perlite (abstract, pg. 1 line 33-pg. 3 line 14).

Response to Arguments
Applicant’s arguments filed 20 July 2022 with respect to claims 1-11 and 15-18 have been considered but are moot because the new grounds of rejection set forth above which were necessitated by the amendments made to claim 1 and the introduction of new claim 18.
On page 6 and 7 of the remarks Applicant asserts that Sauer states that hollow glass spheres are particularly preferred as a filler.  Applicant therefore concludes that the compositions disclosed by Sauer are excluded from the scope of claim 1.  IN response, it is noted that Sauer only teaches that hollow glass sphere are an example of a preferred filler [0107].  It is also noted that Sauer does not require that glass spheres be present.  As such, Sauer reasonably teaches compositions which do not comprise hollow glass spheres and which are not excluded from the scope of claim 1.  For this reason Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782